Citation Nr: 0206327	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  98-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
headaches.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for the 
residuals of a broken neck.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
hand disorder.

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a left leg injury.

7.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision in which the RO, inter alia, denied service 
connection for PTSD and for a stomach disorder claimed as 
secondary to PTSD; the RO also determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for headaches, a back 
disorder, residuals of a broken neck, a right hand disorder 
and residuals of a left leg injury.

In May 1999, a videoconference hearing was conducted by the 
undersigned Acting Member of the Board.  A transcript of this 
hearing is of record.

In June 2000, the Board issued a decision which, in pertinent 
part, denied service connection for PTSD and a stomach 
disorder secondary to claimed PTSD, and found that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for headaches, a back 
disorder, residuals of a broken neck, a right hand disorder 
and residuals of a left leg injury.  The veteran, in turn, 
appealed the denials to the United States Court of Appeals 
for Veterans Claims (Court).

In December 2000, the Court issued an order that granted a 
joint motion for remand and to stay further proceedings filed 
by counsel for both parties, vacated the Board's June 2000 
decision with respect to the issues noted above, and remanded 
these matters to the Board for action in compliance with the 
joint motion.  

In July 2001, the Board remanded the claims to the RO so that 
a videoconference hearing requested by the veteran could be 
scheduled.  Such hearing, held before one of the undersigned 
Board Members, took place in November 2001.  A transcript of 
this hearing is of record.

During the November 2001 videoconference hearing, the veteran 
also raised the issue of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for residuals of a broken nose.  Since the RO has not 
adjudicated this issue, and it is not inextricably 
intertwined with any issue currently on appeal (see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)), it is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during his 
active military service.

2.  A current diagnosis of PTSD related to combat stressors 
has been established by the veteran's private physician.

3.  In an April 1993 rating decision, the RO denied the 
veteran claims for service connection for headaches, a back 
disorder, residuals of a broken neck, a right hand disorder 
and residuals of a left leg injury; although notified of the 
denials that same month, the veteran failed to timely perfect 
an appeal.  

4.  With regard to the veteran's claims for service 
connection for headaches, a back disorder and residuals of a 
broken neck, evidence added to the record since April 1993 
includes evidence that is relevant and probative of the 
issues at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

5.  With regard to the veteran's claims for service 
connection for a right hand disability and residuals of a 
left leg injury, new evidence associated with the claims file 
since the RO's April 1993 rating decision does not bear 
directly and substantially upon the specific matters under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the claims.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2001); 38 C.F.R. § 3.304(f) 
(1996).

2.  The RO's April 1993 denials of service connection for 
headaches, a back disorder, residuals of a broken neck, a 
right hand disorder and residuals of a left leg injury are 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

3.  New and material evidence to reopen claims for service 
connection for headaches, a back disorder and residuals of a 
broken neck has been associated with the claims file.  38 
U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).

4.  The additional evidence associated with the file since 
the RO's April 1993 denial of the claims for service 
connection for a right hand disability and residuals of a 
left leg injury is not new and material, and these claims for 
service connection may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court's December 2000 order notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  

The order essentially directed that the Board consider the 
claim in light of the duties imposed by the Act.  
(Parenthetically, the Board also notes that, subsequent to 
the Court's December 2000 order, pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise provided, those regulations also are 
effective November 9, 2000.  Id.

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law and implementing regulations.  Nonetheless, 
the Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim for service connection for PTSD and his 
petitions to reopen his claims for service connection for 
headaches, a back disorder, residuals of a broken neck, a 
right hand disorder and residuals of a left leg injury 
without first remanding them to the RO.  As regards these 
issues, the Board finds that the requirements of the VCAA and 
its implementing regulations have, essentially, been 
satisfied.  In this regard, the Board notes that as evidenced 
by the October 1998 statement of the case, and the since 
vacated June 2000 Board decision, the veteran has been given 
notice of the pertinent laws and regulations governing his 
claim and the reasons for the denial of his claims.  Hence, 
he has been provided notice of the information and evidence 
necessary to substantiate the claims, and has been afforded 
ample opportunity to submit such information and evidence.  
Moreover, VA has conducted reasonable and appropriate efforts 
to assist him in obtaining the evidence necessary to 
substantiate his claims.  Furthermore, the veteran has been 
afforded and has availed himself of the opportunity to offer 
testimony in support of his claims for benefits.  The Board 
notes that the veteran has not identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, 
adjudication of the above-referenced issues, without remand 
to the RO for initial consideration under the new law, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

I.  Service Connection for PTSD

The veteran served on active duty from June 1942 to December 
1945, to include foreign service from March 1944 to August 
1945.  Service medical records are negative for complaints, 
findings or treatment suggestive of any psychiatric illness.

The veteran's service personnel records indicate that his 
military occupational specialty was glider pilot; he 
participated in glider operations behind enemy lines in 
Europe during World War II.  Specifically, he participated in 
the following battles: Rhineland, Ardennes, Central Europe, 
Southern France, Normandy, Northern France and Rome-Amo.  He 
was awarded the EAME Theater Ribbon with 7 Bronze Stars and 1 
Bronze Arrowhead, and the Air Medal with 1 Oak Leaf Cluster.

In May 1979 and March 1993 statements, the veteran's fellow 
serviceman stated that the veteran was involved in a glider 
accident in August 1944, at which time the serviceman was the 
co-pilot.  He described the veteran's head as having struck 
and penetrated the fabric in the top of the fuselage and that 
he fell to the floor of the craft and was noted to be 
unconscious.

In August 1997, the veteran submitted a claim for service 
connection for PTSD secondary to his combat experiences 
during World War II.

A September 1997 VA PTSD examination report notes the 
veteran's history as a glider pilot during World War II.  The 
veteran also reported that he was in a glider accident in 
August 1944.  Upon mental status examination, the veteran was 
very verbal and seemed agitated.  His thought processes had 
some difficulty in maintaining their coherence, but his 
thought content did not appear to be bizarre.  There were no 
hallucinations or delusions; however, the veteran had 
difficulty with abstract thought.  He had decreased short-
term memory.  He appeared irritable during the interview.  
His concentration was impaired and he had difficulty with 
serial sevens.  The veteran denied suicidal, homicidal, or 
paranoid ideation.  His personal hygiene appeared to be 
adequate.  He was oriented to time, pace and person.  He did 
not have obsessions or compulsions.  Mood appeared to be 
depressed.  The veteran reported good sleep.  Diagnosis was 
cognitive disorder, not otherwise specified.  The examiner 
stated that he was unable to determine the etiology of the 
condition and that he did not believe that the veteran met 
the "criteria for [PTSD] under sections C and D" of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM).

The veteran testified during a May 1999 videoconference 
hearing that he was a glider pilot, behind enemy lines, 
during World War II.  He stated that most of his friends were 
killed during the war.  The veteran indicated that it was the 
opinion of a VA social worker that he had PTSD.

An April 2001 psychiatric assessment from Dr. Arthur Dingley 
reflects the veteran's history as a glider pilot who 
participated in 7 major battles and ground combat during 
World War II.  The physician reported that, on the veteran's 
first mission, when he was flying a 155-millimeter howitzer 
to a combat support position, his glider crashed and he 
sustained numerous injuries.  The examiner also noted that, 
currently, the veteran stated that he would break down when 
talking about World War II, because "[s]o many young 
Americans [were] needlessly killed."  He indicated that when 
he became disturbed by recollections of World War II, he went 
to his camp in the woods to be completely alone.  Dr. Dingley 
noted that:

[the veteran] can become flooded with 
anxiety resulting in agitation and a need 
to remove himself from the situation, 
when he recollects his combat scenarios 
from World War II.  His combat 
experiences come back to him both in 
nightmares and in daytime recollections.  
The memories have a realistic quality 
although he denies that smells or sounds 
accompany these recollections or trigger 
them.  He carefully avoids talking about 
his combat experiences in order to avoid 
these intrusive recollections.  

In addition, Dr. Dingley stated that the veteran became angry 
when recalling the deaths of thousands of American troops and 
blamed the British armed forces for setting up the American 
troops for heavy combat casualties.

On mental status examination, the veteran made good eye 
contact.  His speech was rapid but fluent and coherent.  
There were no abnormal movements, although the veteran did 
become considerably agitated at several points during the 
interview.  The veteran was both anxious and depressed, 
although he initially denied these feelings.  He was very 
talkative, and told endless stories in order to deflect 
inquiry into his emotional state and to divert the examiner 
from painful topics.  There was no history of auditory or 
visual hallucinations, or bizarre, disturbing, or obsessive 
thought.  The veteran expressed the sentiment that some days 
he wishes he were dead, yet he denied any intent or plan to 
harm himself.  Concentration was adequate.  Long term memory 
was intact; memory for recent events was moderately impaired.  
Intelligence was at least average based on vocabulary.  Dr. 
Dingley opined that most of the veteran's anxiety was a 
result of what was clearly PTSD manifested in the classic 
symptoms of hyperarousal, intrusive recollection and 
avoidance.  Diagnoses included PTSD on the basis of World War 
II combat experience.

The veteran testified during a November 2001 videoconference 
hearing that, as a glider pilot, he saw hundreds of people 
injured and killed.  He also testified that he was subject to 
sniper fire.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
In 1999, during the pendency of the veteran's appeal, that 
regulation was revised; however, that revision was made 
effective, retroactively, to March 7, 1997.  See Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 Fed. 
Reg. 32,807 (1999) (codified at 38 C.F.R. § 3.304(f) (1999)).  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board points out that the former and revised criteria for 
establishing service connection for PTSD are substantially 
the same.  Both versions of the applicable regulation require 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996 and 1999-
2001); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The 
revisions to section 3.304(f) serve primarily to codify the 
Court's decision in Cohen, and bring that regulation in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 38 
C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence that corroborates the stressor.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2001); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998); Cohen, 10 
Vet. App. at 138.  

Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

After considering the claim on appeal in light the above-
referenced legal authority, and the benefit-of-the-doubt 
doctrine, the Board finds that service connection for PTSD is 
warranted under either the revised or former version of 
38 C.F.R. § 3.304(f).  

First, inasmuch as the record, to include service records, 
indicates that the veteran was a glider pilot who 
participated in seven battles behind enemy lines, and the 
veteran has credibly testified that (consistent with the 
circumstances of his service) that he was involved in a 
glider crash, and that he subject to enemy fire.  Further, 
the veteran's claimed stressors clearly are related such 
combat experiences, and there is no contrary evidence either 
as to nature of the veteran's service or as to his claimed 
experiences.  Thus, the Board finds that the veteran 
"engaged in combat with the enemy," as that term is 
utilized in the regulation, and that the regulatory 
requirement of credible evidence that the claimed stressor, 
in fact, occurred, has been met.  

Additionally, the Board finds that a medical link has been 
established between certain in-service combat stressors and a 
diagnosis of PTSD.  Specifically, an April 2001 private 
psychiatric assessment lists World War II combat experience, 
to include involvement in a glider crash and 7 major battles 
as a glider pilot, as the stressor supporting a diagnosis of 
PTSD.  Hence, another of the three criteria for establishing 
service connection for PTSD has been met.

This case turns, however, upon the question of whether the 
veteran, in fact, has met the diagnostic criteria for a 
diagnosis of PTSD.  On examination of the veteran in 
September 1997, a VA examiner did not believe that the 
veteran met the criteria for PTSD.  Specifically, the 
examiner stated that the veteran did not meet the criteria 
for PTSD "under sections C and D"-persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness and persistent symptoms of increased arousal-
of the DSM.  However, the report April 2001 report from the 
veteran's private physician notes that the veteran was 
experiencing both findings of persistent avoidance of stimuli 
associated with the trauma and persistent symptoms of 
increased arousal.  Specifically, the veteran carefully 
avoided talking about his combat experiences in order to 
avoid these intrusive recollections.  He told endless stories 
in order to deflect inquiry into his emotional state and to 
divert the examiner from painful topics.  The veteran's 
physician noted that the veteran exhibited the classic 
symptoms of hyperarousal, intrusive recollection and 
avoidance.  The Board finds the VA examination report, and 
the private medical report, at least as equally persuasive. 

The grant of service connection does not require absolute 
medical certainty.  When, as here, after consideration of all 
evidence and material of record in a case for VA benefits, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

The Board finds that competent medical evidence in this case 
is in relative equipoise on the question of whether the 
veteran meets the diagnostic criteria for PTSD.  Under these 
circumstances, and with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the remaining 
criterion for service connection for PTSD, a diagnosis of the 
condition, is met, and that service connection for PTSD is 
warranted.

II.  New and Material Evidence

The record reflects that the veteran's claims for service 
connection for headaches, a back disorder, residuals of a 
broken neck, a right hand disorder and residuals of a left 
leg injury were considered and denied by the RO in April 
1993.  The veteran was notified of this decision that same 
month, and submitted a notice of disagreement in May 1993.  
The RO issued a statement of the case in September 1993; 
however, the veteran did not submit a substantive appeal.

The current appeal culminates from the RO's November 1997 
denial of the veteran's petition to reopen these claims.

Because this appeal involves attempts to reopen previously 
denied claims, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal 
on these issues.  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.   
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  Additionally, an 
extension for filing a substantive appeal may be granted on 
motion filed prior to the expiration of the time limit 
described above.  If a timely substantive appeal or request 
for extension is not filed, the denial is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the denials of 
the claims currently under consideration (culminating in the 
current appeal); that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the claim 
to reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that, when considered by itself or 
in connection with evidence previously assembled, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the 
evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996). Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In this 
case, the evidence that must be considered in determining 
whether there is a basis for reopening the claims for service 
connection is that added to the record since the RO's April 
1993 decision, the last disposition in which the claim was 
finally disallowed on any basis.  See Evans, 9 Vet. App. at 
285.

When the RO initially denied the claims for service 
connection for the conditions currently under consideration 
in April 1993, the relevant evidence then of record consisted 
of the veteran's service medical records, dated from 1942 to 
1945, which are negative for complaints or findings related 
to headaches, residuals of a broken neck, a right hand 
disorder, or a left leg injury.  Service medical records 
dated in April and May 1945 note the veteran's complaints of 
recurrent attacks of left lumbar pain, radiating to the 
abdomen, usually after meals.  The veteran's history of 
recent appendectomy was noted.  Urologic examination revealed 
no disease.  The veteran's service personnel records indicate 
that his military occupational specialty was glider pilot and 
that he participated in 7 glider operations behind enemy 
lines in Europe during World War II.  

Additionally, May 1979 and March 1993 statements from the 
veteran's fellow serviceman were of record.  The serviceman 
stated that the veteran was involved in a glider accident in 
August 1944.  He described the veteran's head as having 
struck and penetrated the fabric in the top of the fuselage 
and that he fell to the floor of the craft and was noted to 
be unconscious.  He also stated that the veteran had to quit 
his post service job as an air traffic controller because of 
back and neck problems.

During a November 1979 hearing, the veteran gave a detailed 
description of a glider accident while in service.  He also 
reported that he had fell down some stairs in 1967, but had 
no broken bones at that time.  

Also of record when the RO entered its April 1993 rating 
decision were VA and private treatment records dated from 
1968 to 1992.  Private hospitalization records dated from 
February to March 1968 note that the veteran was seen for 
various complaints, including recurrent headaches of 
uncertain mechanism.  The veteran was discharged unimproved 
and undiagnosed.  A March 1969 VA hospitalization report 
notes the veteran's complaints of headaches for the past 4 or 
5 years and paresthesia of the upper extremities.  Diagnoses 
included suspected brain tumor.  Private treatment records 
dated in February 1977 note that the veteran was seen after 
falling two stories off a roof.  X-rays of the lumbar spine 
revealed a fracture through the superior and anterior portion 
of L5 and a possible fracture through the transverse process 
of L3 on the left side.  X-rays of the cervical spine 
revealed disc space narrowing at C6-7-which previously had 
been noted upon examination in October 1969-and a possible 
small chip fracture involving the superior-anterior aspect of 
C6.  An August 1979 statement from the veteran's private 
physician notes that the veteran was seen in February 1965 
with complaints of severe headaches since an in-service 
glider accident and in March 1967 for treatment for a back 
injury.  Private treatment records dated in September 1984 
note that the veteran was seen with complaints of recurrent 
numbness and weakness on the right side of his body.  The 
veteran also complained of a chronic headache for the last 15 
years.  Diagnoses included possible cerebrovascular accident.  
Private treatment records dated in July 1992 note the 
veteran's history of post-traumatic headaches and a stroke in 
1984, with residual right-handed weakness.  A November 1992 
VA hospitalization report notes the veteran's history of 
intermittent headaches since the mid-1960's and a stroke in 
1984.  The veteran noted that the headaches were currently 
more severe, especially after any kind of strenuous exertion.  
He also complained of decreased strength and occasional 
cramping in the right hand.  Examination revealed marked 
decreased range of motion of the neck with crepitation and 
wasting of the intrinsic muscles of the hands bilaterally.  
Neurological consultation resulted in the conclusion that the 
veteran's headaches were most likely due to cervical spine 
disease.  Discharge diagnoses included: degenerative 
arthritis of the cervical spine, with cervical spondylosis 
and wasting of the hand muscles; and headaches, probably 
secondary to degenerative arthritis of the cervical spine.  

Upon consideration of this evidence, the RO determined that 
the disabilities for which service connection is now sought 
were not shown to have been incurred or aggravated during the 
veteran's military service.

A.  Headaches, Back Disorder and Residuals of a Broken Neck

With respect to the claims for service connection for 
headaches, a back disorder and residuals of a broken neck, 
evidence received since the time of the final disallowance in 
April 1993 includes VA and private treatment records dated 
from 1972 to 2001, the veteran's service personnel records, a 
September 1997 VA examination report and transcripts of May 
1999 and November 2001 hearings before the Board.

In a March 1993 statement, Charles A. Nadeau, D.C., stated 
that he treated the veteran in 1985; x-rays at that time 
showed moderate degenerative changes in the cervical spine, 
lumbar degeneration and spondylolisthesis at L5-S1.  He 
opined that the injuries originated approximately 25 to 30 
years earlier.  In an April 1993 statement, Dr. Nadeau opined 
that the duration of these injuries appeared to be "in the 
vicinity of 40 y[ea]rs."  He further opined that the 
veteran's "injuries of the 1940's directly caused these 
painful and developmental conditions."

December 2000 treatment notes from D. M. Robertson, M.D., 
note the veteran's history of an in-service glider accident 
with subsequent headaches, and chronic low back pain with old 
lumbar fracture.  Dr. Robertson opined that the veteran's 
back disability was "possibly related to his [in-service] 
airplane accident."  Dr. Robertson stated, "I think that 
most of [the veteran's] symptoms, except for the general 
medical conditions and lesser injuries, that he has suffered 
over the years are related to [PTSD].  I think that this is 
especially true for his headaches, for which he has undergone 
extensive investigations."  Diagnoses included psychogenic 
headaches due to PTSD and status post-remote lumbar 
fractures-service related.  In a January 2001 statement, Dr. 
Robertson stated:

By history, [the veteran] was well until 
his head injury.  Following this, and 
multiple traumatic experiences as a 
flier, and fighting behind enemy lines, 
he became essentially disabled by these 
headaches, although he continued to work.  
. . . I did I very careful review of his 
records, a careful history, and a 
complete physical examination and I am 
satisfied with my diagnosis.

The Board finds that the additional evidence addressed above 
was not available for VA review in April 1993, and that it is 
not merely cumulative or redundant of the evidence then of 
record.  Moreover, the additional evidence is relevant to and 
probative of the issues at hand-it tends to controvert a 
previous factual determination, indicating that the veteran 
does indeed currently have headaches, a back disorder and 
residuals of a broken neck related to his military service.  
The Board finds that the new evidence is so significant that 
it must be considered to fairly decide the merits of the 
claims.  As the veteran has presented new and material 
evidence, the criteria for reopening these claims have been 
met.

B.  Right Hand Disorder and Residuals of a Left Leg Injury

With respect to the claims for service connection for a right 
hand disorder and residuals of a left leg injury, evidence 
received since the time of the final disallowance in April 
1993 includes VA and private medical records dated from 1972 
to 2001, the veteran's service personnel records, a September 
1997 VA examination report and transcripts of May 1999 and 
November 2001 hearings before the Board.

Much of the evidence added to the claims file since April 
1993 refers to disabilities not herein at issue, and includes 
no reference to complaints or findings of a right hand 
disorder or residuals of a left leg injury.  As such medical 
evidence is not relevant to the issues under consideration, 
it is not material to the claims at hand, and, thus, affords 
no basis upon which the veteran's claims may be reopened.

Additionally, many of the VA and private medical records 
added to the claims file since April 1993 are duplicative of 
evidence previously received and considered by the RO in the 
April 1993 rating decision.  Therefore, the evidence does not 
constitute new and material evidence sufficient to reopen the 
veteran's claims.

Pertinent to the issues currently under consideration, March 
1993 treatment records from Aroostook Medical Center note 
findings of bilateral thenar muscular atrophy of the hands.  
July 1995 treatment records from Aroostook Medical Center 
note the veteran's complaints of occasional numbness in his 
hands secondary to a neck injury, which he claimed to have 
sustained in an automobile accident the previous year.  This 
additional medical evidence is new in the sense that that it 
previously was not before agency adjudicators.  However, the 
evidence merely affirms and reflects the veteran's continuing 
problems with his right hand, and does not include any 
medical indication of a relationship between any such 
problems and any injury or disease incurred or aggravated 
during the veteran's active military service.  Hence, such 
evidence is not material for purposes of reopening the claim.

The medical evidence added to the record since the last prior 
denial simply includes no diagnoses or findings to relate a 
current right hand or left leg disability to the veteran's 
period of active duty.

Likewise, neither the veteran's hearing testimony nor his 
statements provide a basis for reopening the remaining 
previously disallowed claims.  Where, as here, resolution of 
the issue turns on a medical matter, the veteran's 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board finds that none of this 
evidence is new and material for the purpose of reopening 
either of the remaining previously disallowed claims, and the 
April 1993 denial remains final with respect to these claims.

The Board acknowledges that, in adjudicating the above-
referenced petitions to reopen claims for service connection, 
the RO, in addition to considering whether the veteran had 
submitted evidence that was new and material under 38 C.F.R. 
§ 3.156, in the October 1998 statement of the case, also 
referred to the third criterion (formerly considered by the 
RO in accordance with the Court's case law) that in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility of a change in outcome of the case on 
the merits.  See Evans, 9 Vet. App. at 283, citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  In the Hodge 
decision, however, the Federal Circuit held that there was no 
such legal requirement.  That notwithstanding, the Board 
finds that consideration of the "correct" legal standard 
without first remanding the matter to the RO does not 
prejudice the veteran in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  For the reasons noted above (i.e., 
that no new and material evidence has been submitted), the 
outcome of the case is the same, regardless of the standard 
utilized.  It is again noted, in this regard, that in support 
of his petition to reopen his claims for service connection, 
the veteran has submitted no additional probative medical 
evidence that a right hand disability and residuals of a left 
leg injury were, in fact incurred in or aggravated during 
service.  Thus, a remand to the RO would be pointless and, in 
light of the above discussion on the claims for which the 
Board has determined new and material to reopen has not been 
presented, would not result in any determination favorable to 
him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 
49747 (1992).  Hence, the Board concludes that the RO's 
reference to the now impermissible Colvin language was 
harmless.

Furthermore, as regards the applicability of the VCAA to the 
above-referenced claims, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title." Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 U.S.C. 
§ 5103A(f) (West Supp. 2001)). Because the veteran has not 
presented new and material evidence to reopen the above-
referenced claims for service connection, it does not appear 
that the duty to assist and notification provisions of the 
Act are applicable to any of these claims.  Moreover, as 
indicated above, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, are not applicable in this appeal.

The Board again points out however, that, where, as here, the 
governing legal authority changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent Congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As regards any pre-VCAA duties to assist and notify 
(in effect at the time the veteran filed his petition to 
reopen), the Board has determined that that all notification 
and development action needed to render a fair decision on 
each of the issues on appeal has been accomplished.  In this 
regard, the Board notes that the veteran and his attorney 
have been put on notice as to the bases for the denial of the 
claims currently under consideration, and, hence, what is 
needed to support the applications to reopen those claims.  
They also have been afforded various opportunities to present 
evidence and argument in support of the petition to reopen.  
The Board is aware of no circumstances in this matter that 
would put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  [Parenthetically, the Board notes that the above-
noted notification and development action would also satisfy 
the dictates of the VCAA, if applicable.]


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

As new and material evidence has been submitted to reopen the 
claim for service connection for headaches, to this extent, 
the appeal is granted.

As new and material evidence has been submitted to reopen the 
claim for service connection for a back disorder, to this 
extent, the appeal is granted.

As new and material evidence has been submitted to reopen the 
claim for service connection for residuals of a broken neck, 
to this extent, the appeal is granted.

As new and material evidence has not been submitted to reopen 
the claims for service connection for a right hand disorder 
and residuals of a left leg injury, the appeal with respect 
to these issues is denied.



REMAND

As it has been determined that new and material evidence has 
been submitted to reopen the claims for service connection 
for headaches, a back disorder and residuals of a broken 
neck, de novo consideration is appropriate.  The Board finds, 
however, that additional development of these claims is 
warranted.  

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

Pertinent to the reopened claims for service connection for 
headaches, a back disorder and residuals of a broken neck, 
the Board notes that the evidence of record includes no 
sufficiently definitive medical opinion, clearly based upon 
consideration of the veteran's documented medical history and 
assertions, as to etiology of each these disabilities.  Under 
these circumstances, the Board finds that the veteran should 
undergo appropriate medical examination to obtain opinions as 
to the relationship, if any, between: currently diagnosed 
headaches and either the veteran's active military service or 
his service-connected PTSD; any currently diagnosed back 
disorder and the veteran's active military service; and any 
residuals of a broken neck and the veteran's active military 
service.

The Board also finds that additional development is warranted 
as regards the remaining claim on appeal.  The veteran 
contends that the RO erred by failing to grant service 
connection for a stomach disorder, claimed as secondary to 
PTSD.  The Board notes that the evidence of record contains 
numerous complaints by the veteran -including November 1979, 
May 1999 and November 2001 hearing transcripts-of a 
persistent or recurrent stomach disability.  

In view of the grant of service connection for PTSD, 
seemingly persistent symptoms of stomach disability, the 
duties imposed by the VCAA, and the fact that the veteran has 
not been afforded a VA examination in conjunction with his 
claim for service connection for a stomach disorder claimed 
as secondary to PTSD, the Board finds that additional action 
is warranted.  Specifically, an appropriate examination and 
medical opinion as to the nature and etiology of any current 
stomach disorder should be accomplished to resolve the 
question of whether the veteran, in fact, has stomach 
disability that is proximately due to, or the result of, his 
now service-connected PTSD.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to a 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
veteran.

Prior to arranging for the veteran to undergo VA examination, 
the RO must obtain and associate with the claims file all 
outstanding pertinent medical records, to specifically 
include any records from VA facilities or other governmental 
entities.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO should also obtain all outstanding pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the VCAA.

Accordingly, these matters are hereby REMANDED to the RO for 
the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, this fact should 
be noted in the claims file, and he and 
his attorney should be so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA neurological 
examination for his headaches.  The 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  Following 
examination of the veteran and review of 
his documented pertinent medical history 
and assertions, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether the 
veteran currently has a headache 
disability, and, if so, whether it is as 
least as likely as not that any such 
disability a) is the result of injury or 
disease incurred or aggravated during 
active military service; or b) was caused 
or is aggravated by service-connected 
PTSD.  If aggravation is found, the 
examiner should indicate, if possible, 
the extent of disability resulting from 
the aggravation.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached, in a 
typewritten report.

3.  Also after associating with the 
claims file all records received pursuant 
to the development requested in paragraph 
1, the RO should arrange for the veteran 
to undergo a VA orthopedic examination of 
his neck and back.  The claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  Following 
examination of the veteran, review of his 
documented pertinent medical history and 
assertions, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether the veteran 
currently has a back disorder, and, if 
so, whether it is as least as likely as 
not that any such disorder is the result 
of injury or disease incurred or 
aggravated during active military 
service, as distinguished from any 
documented post-service injury.  The 
examiner should also render an opinion as 
to whether the veteran currently has 
residuals of a broken neck, and, if so, 
whether it is as least as likely as not 
that any such disability is the result of 
injury or disease incurred or aggravated 
during active military service, as 
distinguished from any documented post-
service injury.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached, in a 
typewritten report.

4.  Also after associating with the 
claims file all records received pursuant 
to the development requested in paragraph 
1, the RO should arrange for the veteran 
to undergo a VA gastroenterology 
examination of his stomach.  The claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician designated to 
examine the veteran.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  Following 
examination of the veteran and review of 
his pertinent documented medical history, 
the examiner should render an opinion, 
consistent with sound medical principles, 
as to whether the veteran currently has a 
stomach disorder, and, if so, whether it 
is as least as likely as not that any 
such disorder was caused or is aggravated 
by the veteran's service-connected PTSD.  
If aggravation is found, the examiner 
should indicate, if possible, the extent 
of disability resulting from the 
aggravation.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached, in a 
typewritten report.

5.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and implemented by recently 
finalized regulations (to be promulgated 
at 38 C.F.R. §§ 3.102 and 3.159), are 
fully complied with and satisfied.

8.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate each 
of the claims remaining on appeal in 
light of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  If the veteran fails to 
report for any scheduled examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

9.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his attorney must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	JACQUELINE E. MONROE 	                JAMES L. MARCH
Member, Board of Veterans' Appeals	      Acting Member, Board of 
                                          Veterans' Appeals

		
	LAWRENCE M. SULLIVAN 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

